was read — with Plea
Accordingly the Court was adjourned untill Monday next at Ten o Clock A. M.
and opened accordingly.
and adjourned untill further notice.
Having heard the Libel with the Plea of the Owners thereto together with the allegations and proofs of both parties it Appears to me that the sd Richard Kyley was Ship4 on board the sd Sloop Hopewell by John Goddard the then Master, and that he continued on board doing his duty during the time Set forth in the Libel. And if there was any promise made to the owners by the sd Master, and his mate to pay the sd Kiley’s wages as Suggested in the Plea it does not appear that he the sd Kiley was knowing or Consenting to sd Contract, So that I conceive that the sd Sloop is Subject to payment of sd Wages. It is therefore Considered and Decreed that he the sd Richard Kiley Recover against the sd Sloop Hopewell, the Sum of Ninety four Pounds fifteen Shillings in Current Bills of Publick Credit being what remains due to him for his afore sd Service, and that he also recover Cost of Court.